Exhibit 10(j)

Date: March 20, 2003

Contract No.: 109015

FSS SERVICE AGREEMENT

This AGREEMENT is entered into by ANR PIPELINE COMPANY (Transporter) and THE
PEOPLES GAS LIGHT & COKE COMPANY (Shipper).

WHEREAS, Shipper has requested Transporter to transport Gas on its behalf and
Transporter represents that it is willing to transport Gas under the terms and
conditions of this Agreement.

NOW, THEREFORE, Transporter and Shipper agree that the terms below, together
with the terms and conditions of Transporter's applicable Rate Schedule and
General Terms and Conditions of Transporter's FERC Gas Tariff constitute the
transportation service to be provided and the rights and obligations of Shipper
and Transporter.

 1. AUTHORITY FOR TRANSPORTATION SERVICE:
    (284B= Section 311; 284G = Blanket)

    Not Applicable.

 2. RATE SCHEDULE: Firm Storage Service

 3. CONTRACT QUANTITIES:

Contract Quantities - See Exhibit attached hereto.

Such Contract Quantities shall be reduced for scheduling purposes, but not for
billing purposes, by the Contract Quantities that Shipper has released through
Transporter's capacity release program for the period of any release.

Shipper desires to maintain the MDQ delivered to the city gate from storage in
the event of a change in Transporter's Use %. Therefore, subject to available
capacity, if Transporter's Use %, as stated in Transporter's FERC Gas Tariff
changes, Transporter shall make corresponding changes to: (a) the MSQ, Base MDWQ
and Base MDIQ of Shipper's FSS Agreement; and (b) the MDQ associated with the
injection route(s) of the transport agreement corresponding to such FSS
Agreement. Shipper authorizes transporter make such quantity changes without
formal amendment by providing to Shipper a revised Exhibit for each contract
affected.

 

1



--------------------------------------------------------------------------------



 

Date: March 20, 2003

Contract No.: 109015

    TERM OF AGREEMENT:

    April 01,2004 to

    March 31, 2006

    RATES:

    Maximum rates, charges, and fees shall be applicable for the entitlements
    and quantities delivered pursuant to this Agreement unless Transporter has
    advised Shipper in writing or by GEMStm that it has agreed otherwise.

    It is further agreed that Transporter may seek authorization from the
    Commission and/or other appropriate body at any time and from time to time
    to change any rates, charges or other provisions in the applicable Rate
    Schedule and General Terms and Conditions of Transporter's FERC Gas Tariff,
    and Transporter shall have the right to place such changes in effect in
    accordance with the Natural Gas Act. This Agreement shall be deemed to
    include such changes and any changes which become effective by operation of
    law and Commission order. Nothing contained herein shall be construed to
    deny Shipper any rights it may have under the Natural Gas Act, including the
    right to participate fully in rate or other proceedings by intervention or
    otherwise to contest changes in rates in whole or in part.

     

 4. INCORPORATION BY REFERENCE:

    The provisions of Transporter's applicable Rate Schedule and the General
    Terms and Conditions of Transporter's FERC Gas Tariff are specifically
    incorporated herein by reference and made a part hereof.

 5. NOTICES:

    All notices can be given by telephone or other electronic means, however,
    such notices shall be confirmed in writing at the addresses below or through
    GEMStm. Shipper and Transporter may change the addresses below by written
    notice to the other without the necessity of amending this Agreement:

     

     

     

    2

    

    --------------------------------------------------------------------------------

    

     

    Date: March 20, 2003
    
    Contract No.: 109015

    TRANSPORTER:

    ANR PIPELINE COMPANY
    9 GREENWAY PLAZA
    HOUSTON, TX 77046-0995
    

    Attention:
    
    TRANSPORTATION SERVICES

     

    SHIPPER:

    THE PEOPLES GAS LIGHT & COKE COMPANY
    150 N. MICHIGAN AVE
    SUITE 3900
    CHICAGO, IL 60601
    

    Attention:
    
    DAVE WEAR
    
     
    
     
    
    Telephone:
    
    312-762-1647
    
    Fax:
    
    312-762-1671

     

    INVOICES AND STATEMENTS:

    THE PEOPLES GAS LIGHT & COKE COMPANY
    130 E RANDOLPH DR 23RD FLR
    CHICAGO, IL 60601-6207
    

    Attention:
    
    TOM SMITH
    
     
    
     
    
    Telephone:
    
    312-240-7692
    
    Fax:
    
    312-240-3865

     

    NOMINATIONS:

    THE PEOPLES GAS LIGHT & COKE COMPANY
    150 N. MICHIGAN AVE
    SUITE 3900
    CHICAGO, IL 60601
    

    Attention:
    
    BOB HAYES
    
     
    
     
    
    Telephone:
    
    312-762-1652
    
    Fax:
    
    312-762-1671

     

    3

    

    --------------------------------------------------------------------------------

    

     

    Date: March 20, 2003
    
    Contract No.: 109015

     

    ALL OTHER MATTERS:

    THE PEOPLES GAS LIGHT & COKE COMPANY
    150 N. MICHIGAN AVE
    SUITE 3900
    CHICAGO, IL 60601
    

    Attention:
    
    DAVE WEAR
    
     
    
     
    
    Telephone:
    
    312-762-1647
    
    Fax:
    
    312-762-1671

     

 6. FURTHER AGREEMENT

    The rate for storage service shall be a Deliverability rate of $2.4500 per
    dth per month for MDWQ, and a Capacity rate of $0.1398 per dth per month of
    MSQ divided by twelve, not to exceed Transporter's Maximum Tariff Rates. In
    addition, Shipper will be charged $.0126/dth for injection or withdrawal
    charges. Shipper shall be charged any other applicable fees or surcharges in
    accordance with Transporter's FERC Gas Tariff.

 A. Shipper shall be entitled to the Right of First Refusal provided for in
    Section 22 of the General Terms and Conditions of Transporter's FERC Gas
    Tariff, notwithstanding the fact that Shipper would otherwise be ineligible
    for this right under Section 22.2.

 

 

 

4



--------------------------------------------------------------------------------



 

Date: March 20, 2003

Contract No.: 109015

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective Officers or Representatives there unto duly authorized to be
effective as of the date stated above.

 

SHIPPER: THE PEOPLES GAS LIGHT & COKE COMPANY

By:

/s/ William E. Morrow

Title:

Executive Vice President

Date:

March 27, 2003


TRANSPORTER: ANR PIPELINE COMPANY

By:

/s/ Joseph E. Pollard

Title:

Agent and Attorney-in-Fact

Date:

4/8/03

 

 

 

5



--------------------------------------------------------------------------------



 

CONTRACT QUANTITY EXHIBIT

 

Contract No:

109015

    To Agreement Between

Rate Schedule:

FSS

ANR PIPELINE COMPANY (Transporter)

Contract Date:

March 20, 2003

AND THE PEOPLES GAS LIGHT & COKE COMPANY (Shipper)

Amendment Date:

 

 

Effective Start:

April 01,2004

Effective End:

March 31, 2006

 

Annual Service

Ratcheted Service

 

 

MDQ
(Dth)

Maximum Storage Quantity (MSQ)

10123500

Base Maximum Daily Withdrawal Quantity (BMDWQ)

202470

Base Maximum Daily Injection Quantity (BMDIQ)

57849

Cyclability

14375370

 

Ratchet Thresholds





Ratchet



Ratchet

From

 

To

 

 

Levels

 

MDWQ/MDIQ

2024701

 

-10123500

 

W1

MDWQ_1

 

202470

1518526

 

-2024700

 

W2

MDWQ_2

 

182223

1012351

 

-1518525

 

W3

MDWQ_3

 

161976

506176

 

- 1012350

 

W4

MDWQ_4

 

141729

0

 

- 506175

 

W5

MDWQ_5

 

121482

0

 

-9111150

 

I1

MDIQ_1

 

57849

9111151

 

-10123500

 

I2

MDIQ_2

 

46279

 

W=Withdrawal; I=Injection

 

Note: BMDWQ and BMDIQ are stated without incorporating ratchets.

 

 

1